Exhibit 10.1 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 15, 2014 (the
"Effective Date") between Stratex Oil & Gas Holdings, Inc., a Colorado
corporation having its principal place of business at 30 Echo Lake Road,
Watertown, CT 06795 (the "Company"), and Michael J. Thurz, an individual
residing in the State of Connecticut ("Executive").

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential and in the best interest of the Company and its stockholders to
retain the services of Executive and to ensure his continued dedication and
efforts to the Company;

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company in the capacity and for the term and compensation and
subject to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the parties agree
as follows:

 

1. Title; Responsibilities; Reporting: During the term of this Agreement,
Executive shall diligently and faithfully: (a) serve the Company in the capacity
of Chief Administrative Officer; (b) report directly to the Chief Executive
Officer and the Chairman; (c) discharge and carry out all duties and
responsibilities as may from time to time be assigned, and such directions as
may from time to time be given, to Executive by the Chief Executive Officer and
the Chairman and (d) abide by and carry out the policies and programs of the
Company in existence or as the same may be changed from time to time.

 

2. Exclusivity: All services to be provided by Executive under this Agreement
shall be performed by Executive personally. During the term of this Agreement,
Executive shall devote substantially all of Executive's business time, attention
and energies and all of his skills, learnings and best efforts to the business
of Company. At all times during the term of this Agreement, the services
required of Executive and the location at which he performs such services shall
not require that he reside outside of the State of Connecticut, except for
travel in the ordinary course of business. Executive may (a) serve on corporate,
civil or charitable boards or committees, (b) manage personal investments, and
(c) deliver lectures and teach at educational institutions or events so long as
such activities do not significantly interfere with the performance of
Executive's duties hereunder.

 

3. Term: The initial term of this Agreement shall commence upon the execution of
this Agreement by Executive and shall end on the fourth year anniversary of the
date on which Executive first commences performing services for the Company in
accordance with this Agreement (the “Commencement Date”), unless sooner extended
by agreement of the parties or earlier terminated in accordance with the
provisions of this Agreement. The date on which this Agreement is scheduled to
expire is referred to as the "End Date". Unless the Company or Executive gives
written notice to the other party at least sixty (60) days prior to the End Date
of its intention to terminate this Agreement or to renegotiate its terms, this
Agreement shall renew and continue in effect for successive one-year periods,
and each anniversary date from such original End Date shall thereafter be
designated as the “End Date” for all purposes under this Agreement. The term of
this Agreement, whether as originally scheduled, extended by Agreement, or
shortened pursuant to an earlier termination in accordance herewith is referred
to as the “Term.”

 



 

 

 

4. Base Salary: Beginning as of the Commencement Date, the Company shall pay to
Executive an initial base salary at the rate of $200,000.00 per annum, which
shall be increased at the rate of ten percent (10%) per annum commencing on each
January 1 following the Commencement Date. Executive’s base salary may be
reviewed and further adjusted from time to time by the Board in its discretion,
subject to Executive’s rights under Section 17 of this Agreement. The base
salary shall be paid in equal monthly installments on the first day of each
month and shall be subject to such deductions by the Company as are required to
be made pursuant to law, government regulations or order. Executive understands
and agrees that Executive is an exempt Executive as that term is applied for
purposes of Federal or state wage and hour laws, and further understands that
Executive shall not be entitled to any compensatory time off or other
compensation for overtime.

 

5. Performance Bonus: For each calendar year during the Term of this Agreement
commencing January 1, 2015, Executive shall be eligible to earn an annual
performance bonus ("Bonus") at the discretion of senior management. 

 

6. Grant of Stock Option: Upon the execution of this Agreement, Executive shall
be granted five year common stock options, exercisable to purchase up to
1,500,000 shares of common stock, at an exercise price equal to $0.30 per share.
The terms of said stock option shall be set forth in the attached stock option
agreement and shall include provisions for vesting over a two year period
beginning on the Commencement Date and cashless exercise.

  

7. Fringe Benefits: During the Term of this Agreement, Executive shall be
entitled to maintain his present health and medical insurance plan and to be
reimbursed by the Company for monthly health insurance premiums for Executive,
his spouse and immediate dependents for a period not to exceed eighteen months
from the Commencement Date. Executive shall also be entitled to such disability,
life insurance, and other similar benefits as may be made available to other
senior officers of the Company under such group benefit plans and/or programs as
may be maintained by the Company from time to time, subject to any eligibility,
co-payment and waiting period requirements under or applicable to any such
benefit plans and/or programs. Executive acknowledges and agrees that the
Company has the right, in its sole discretion, to amend, modify or terminate any
such benefit plan or program at any time and for any reason or for no reason.
Executive's entitlement to such benefits shall end upon the termination of his
employment with the Company, however caused, except as provided (a) by
applicable law or (b) by the express terms of any such group benefit plan or
program maintained by the Company.

 



2

 

 

8. Vacation, Etc.: During the Term of this Agreement, Executive shall be
entitled to four (4) weeks paid vacation each twelve (12) months, to be taken at
such time or times as shall be consistent with the proper performance by
Executive of his duties. No unused vacation, holidays, sick leave or personal
days may be carried forward from year to year.

 

9. Expense Reimbursement; Travel Policy: The Company shall provide Executive
with such reasonable business lodging and travel expense reimbursements as are
consistent with the Company's policies in effect from time to time as they
pertain to senior officers of the Company. All reimbursements by the Company
provided for in this Agreement are conditioned upon Executive's submission to
the Company of reasonably satisfactory documentation and an itemized account for
such expenses within a reasonable period after they are incurred. Expense
reports and requests for reimbursement which are submitted later than two months
after the expense is incurred will not be reimbursed without the approval of the
Company's Chief Financial Officer.

 

10. Other Employee Benefit Plans: During the Term, Executive shall be entitled
to participate in all employee, Executive or key-employee benefit or incentive
compensation plans maintained or established by the Company for the purpose of
providing compensation and/or benefits to employees, Executives or key
employees, generally, including without limitation, all pension, retirement,
profit sharing, savings, stock option, deferred compensation and/or restricted
stock grants. Unless otherwise provided herein, the compensation and benefits
hereunder, and Executive's participation in such plans, practices and programs
shall be on the same basis and terms as applicable to the other eligible
participants in the particular plan, practice or program. No additional
compensation provided under any such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive's entitlements
hereunder.

 

12. Death of Executive: In the event of Executive's death during the Term of
this Agreement, the Company's obligations and agreements under this Agreement
shall automatically terminate as of the date of such death, and in full
satisfaction thereof, the Company shall pay to Executive's estate any base
salary earned and unpaid through the date of such death and any business
expenses or other fringe benefits otherwise due to Executive. Executive's estate
shall also be entitled to payment for (i) any bonus earned in the year preceding
such termination but not yet paid and (ii) accrued but unused vacation days
during the year such termination occurs. Such event shall not be deemed a
"Termination Without Cause" as defined in Section 18 below. All other
obligations of the Company under this Agreement shall automatically cease, and
Executive's estate shall not be entitled to any other salary, payments or
benefits otherwise payable to Executive under this Agreement, except as
otherwise required by law.

 



3

 

 

13. Disability of Executive: If Executive shall, during the term of this
Agreement, suffer a "Disability," (as defined, from time to time, in a
disability plan that the Company may maintain for the benefit of its senior
officers (a "Disability Plan") or, whenever no such Disability Plan exists, as
defined in accordance with the meanings on Exhibit A hereto), then the Company
shall have the right to terminate this Agreement by written notice of such
Disability to Executive, whereupon the Company's obligations and agreements
under this Agreement shall automatically terminate as of the date of such
notice, and in full satisfaction thereof, the Company shall pay to Executive any
base salary earned and unpaid through the date of such notice (less any payments
received by Executive under a Disability Plan) and any business expenses or
other fringe benefits otherwise due to Executive. Executive shall also be
entitled to payment for (i) any bonus earned in the year preceding such
termination but not yet paid and (ii) accrued but unused vacation days during
the year such termination occurs. No such termination shall be deemed a
"Termination Without Cause". All other obligations of the Company under this
Agreement shall automatically cease, and Executive shall not be entitled to any
other salary, payments or benefits otherwise payable under this Agreement,
except as otherwise required by law.

 

14. Resignation Notice; Termination: Executive agrees to give sixty (60) days'
prior written notice to the Company of any decision by Executive to resign
during the Term of this Agreement (such notice hereinafter referred to as a
"Resignation Notice"), provided, however, that in the case of Executive's
resignation for "Good Reason" as defined in Section 17 below, only fourteen (14)
days' prior written notice shall be required. Executive acknowledges and
understands that these notice periods are for the exclusive benefit of the
Company, and do not confer any employment obligation on the Company. If the
Company receives any such Resignation Notice, the Company may elect, in its sole
discretion and for any reason or for no reason, to terminate Executive's
employment, either immediately or at any point during the period indicated in
such notice.

 

15. Post-Resignation Actions: If Executive decides to resign from Executive's
employment with the Company, Executive agrees to make no public announcement and
no statement to persons or entities doing business with the Company concerning
Executive's departure prior to Executive's termination date without the written
consent of the Company, and to continue faithfully performing and discharging
Executive's duties and responsibilities for the Company from the date of such
Resignation Notice until such termination date.

 

16. Post-Resignation Obligations: Except as provided below with respect to
resignations for "Good Reason," no resignation under Section 14 hereof (or
termination by the Company following a Resignation Notice) shall be deemed to be
or treated as if it was a "Termination Without Cause" as defined below.
Executive agrees and understands that, in the event of any such resignation (or
termination by the Company following a Resignation Notice), Executive shall be
entitled to receive Executive's then applicable base salary through the date of
termination of Executive's employment and any business expenses otherwise due to
Executive. Executive shall also be entitled to payment for any bonus earned in
the year preceding such resignation but not yet paid and, in the event of a
"Resignation for Good Reason", accrued but unused vacation days during the year
such resignation occurs. All other obligations of the Company under this
Agreement shall automatically cease, and Executive shall not be entitled to any
other salary, payments or benefits otherwise payable under this Agreement,
except as otherwise required by law. The parties further agree and understand
that, in the event of any such resignation (or termination by the Company
following a Resignation Notice), Executive's obligations and agreements under
Sections 22 through 24 hereof shall continue in full force and effect in the
manner and on the terms set forth herein

 



4

 

 

17. Resignation for Good Reason: If Executive resigns for "Good Reason" (as
defined below), then such a resignation (a "Resignation for Good Reason") shall
be treated hereunder as if it were a "Termination Without Cause" as defined in
Section 18 below. "Good Reason" means any of the following failures or
conditions which shall remain uncured twenty (20) days after written notice of
such failure or condition is received by the Company from Executive: (i) the
failure of the Company to continue Executive in the position of Chief
Administrative Officer Executive of the Company (or such other senior Executive
position as may be offered by the Company and which Executive in his sole
discretion may accept); (ii) material diminution by the Company of Executive's
responsibilities, duties, or authority in comparison with the responsibilities,
duties and authority held during the six month period immediately preceding such
diminution, or assignment to Executive of any duties inconsistent with
Executive's position as a senior Executive officer of the Company (or such other
senior Executive position as may be offered by the Company and which Executive
in his sole discretion may accept); (iii) failure by the Company to pay and
provide to Executive the compensation and benefits provided for in this
Agreement to which Executive is entitled; or (iv) the requirement that Executive
relocate his residence outside of Hartford County Connecticut.

 

18. Termination Without Cause: Executive's employment under this Agreement may
be terminated at any time by the Company, without cause, upon fourteen (14)
days' written notice to Executive (such termination referred to throughout this
Agreement as a "Termination Without Cause"). In the event of any such
Termination Without Cause, (a) Executive shall be entitled to receive
Executive's then applicable base salary through the date of termination of
Executive's employment and any business expenses or fringe benefits otherwise
due to Executive and (b) in addition, the Company agrees to pay to Executive, as
severance pay and in lieu of any further compensation for any subsequent period,
an amount equal to the two times (2.0X) the sum of the (1) Executive's then
applicable base salary and (2) the Targeted Bonus (the "Severance Payment"),
which Severance Payment shall be payable in six (6) equal monthly installments
commencing on the first day of each month following the date of termination.
Executive shall also be entitled to payment for (i) any bonus earned in the year
preceding such termination but not yet paid and (ii) accrued but unused vacation
days during the year such termination occurs. At the termination date, all stock
options or other grants made to Executive pursuant to any incentive or benefit
plans then in effect shall vest in accordance with the terms of any such plans
or agreements. All other obligations of the Company under this Agreement shall
automatically cease, and Executive shall not be entitled to any other salary,
payments or benefits otherwise payable under this Agreement, except as otherwise
required by law.

 



5

 

 

19. Termination following Change of Control: If Executive's employment is
terminated by the Company within eighteen (18) months after a Change of Control
(as defined herein) for reasons other than For Cause pursuant to Section 20
below or by reason of Disability or Executive's death, (a) Executive shall be
entitled to receive Executive's then applicable base salary through the date of
termination of Executive's employment and any business expenses or fringe
benefits otherwise due to Executive and (b) in addition, the Company agrees to
pay to Executive, the Severance Payment, which Severance Payment shall be
payable in six (6) equal monthly installments commencing on the first day of
each month following the date of termination. Executive shall also be entitled
to payment for (i) any bonus earned in the year preceding such termination but
not yet paid and (ii) accrued but unused vacation days during the year such
termination occurs. At the termination date, all of the Restricted Shares
granted to Executive will be immediately vested in accordance with the
Restricted Stock Agreement and any stock options or other grants made to
Executive pursuant to any incentive or benefit plans then in effect shall vest
in accordance with the terms of any such plans or agreements. All other
obligations of the Company under this Agreement shall automatically cease, and
Executive shall not be entitled to any other salary, payments or benefits
otherwise payable under this Agreement, except as otherwise required by law.

 

20. Termination For Cause: The Company, upon a vote of the Company's Board of
Directors (excluding Executive) shall be entitled to immediately terminate
Executive's services in any of the following circumstances, each of which shall
constitute "cause" for such termination:

 

(a) the breach by Executive, in any material respect, of this Agreement
(including, without limitation, the refusal or other failure by Executive to
perform any of Executive's duties hereunder other than a failure to perform
resulting from death or physical or mental disability) and failure by Executive
to cure such breach within ten (10) days of written notice thereof from the
Company;

 

(b) the commission by Executive of any act of dishonesty, fraud, intentional
material misrepresentation or moral turpitude in connection with his employment,
including, but not limited to, misappropriation or embezzlement of any funds of
the Company or any of its affiliates;

 

(c) the commission by Executive of any (1) willful misconduct or gross
negligence, or (2) intentional act having the effect of injuring the reputation,
business or business relationships of the Company or any of its affiliates, and
which intentional act would not reasonably be deemed to be in the best interests
of the Company;

 

(d) the entering by Executive of a plea of guilty or nolo contendere to, or the
conviction of Executive for, a crime (other than a routine traffic offense)
which carries a potential penalty of imprisonment for more than ninety (90) days
and/or a fine in excess of Ten Thousand Dollars ($10,000);

 

(e) Executive's abuse of alcohol, prescription drugs or controlled substances to
a degree which interferes with his performance on behalf of the Company;

 



6

 

 

(f) Executive's deliberate disregard of any lawful material rule or policy of
the Company or order of the Company's Board of Directors and failure to cure the
same within ten (10) days of written notice thereof from the Company; or

 

(g) excessive absenteeism of Executive other than for reasons of illness, after
written notice from the Company with respect thereto. If Executive is terminated
for any of the causes referred to in the above sub-paragraphs (a) through (g),
all obligations of the Company under this Agreement (except for obligations
specifically referred to as continuing) shall automatically cease, and Executive
shall only be entitled to receive Executive's then applicable base salary
through the date of termination and any business expenses or fringe benefits
otherwise due to Executive and any Bonus earned in the year preceding such
termination but not yet paid. All other obligations of the Company under this
Agreement shall automatically cease, and Executive shall not be entitled to any
other salary, payments or benefits otherwise payable under this Agreement,
except as otherwise required by law. The parties further agree and understand
that, in the event of any such termination, Executive's obligations and
agreements under Sections 22 through 24 hereof shall continue in full force and
effect in the manner and on the terms set forth herein.

 

21. Payment Upon Expiration of Term: In the event that this Agreement expires by
the arrival of an End Date without a prior termination or resignation, the
Company agrees to pay to Executive his base salary and pro rata Bonus earned and
unpaid through the date of such expiration and any business expenses or fringe
benefits otherwise due to Executive. Executive shall also be entitled to payment
for any Bonus earned in the year preceding the expiration of the Agreement but
not yet paid and accrued but unused vacation days during the year such
expiration occurs. All other payments, benefits or arrangements provided by the
Company shall cease immediately, except as otherwise required by law or the
terms of any plan maintained by the Company. Notwithstanding the foregoing, the
parties further agree and understand that, in the event of any such expiration,
Executive's obligations and agreements under Sections 22 through 24 hereof shall
continue in full force and effect in the manner and on the terms set forth
herein.

 

22. Non-Disclosure of Confidential Information.

 

(a) Executive acknowledges and agrees that Executive's services for the Company
shall bring Executive into contact with sensitive or secret information relating
to the Company, its successors, subsidiaries, assigns, officers. Executives,
associated entities and/or agents including, but not limited to (i) information
concerning the objectives, plans, commitments, contracts, leases, operations,
Executives, methods, market investigations, surveys, research, records, and
costs and prices of the Company and/or the Company's subsidiaries or associated
entities, (ii) information concerning the identities, objectives, plans,
preferences, needs, requests, specifications, commitments, contracts,
operations, methods and records of the Company's and/or its subsidiaries' or
associated entities' lenders, prospective lenders, investors, owners and/or
prospective owners, and (iii) any and all information, trade secrets or ideas
that give the Company or its subsidiaries or associated entities the opportunity
to obtain an advantage over such competitors of the Company or of such
subsidiaries or associated entities that do not know or use such information,
trade secrets or ideas (the "Confidential Information").

 



(b) Executive further understands and acknowledges that Confidential Information
includes not only recorded or written information, but information that
Executive can recall or reconstruct from Executive's memory.

 



7

 

  

(c) Executive agrees that he will, at all times, faithfully hold all such
Confidential Information in the strictest of confidence and will, at all times,
use his best efforts and highest diligence to keep such Confidential Information
secret, to guard against its disclosure, and never, directly or indirectly, to
disclose or divulge any such Confidential Information to any person, company,
firm or other entity, or to use the same, except that (i) Executive may use
Confidential Information as necessary to perform his duties of employment with
the Company, (ii) Executive may disclose Confidential Information to those
within the Company who have a need to know it in the performance of their duties
for the Company, (iii) Executive may disclose Confidential Information to
parties outside the Company when, as and if he is expressly directed to do so by
Executive's supervisors within the Company, and (iv) Executive may disclose
Confidential Information as expressly directed by judicial process, provided
that Executive has promptly, and prior to making such disclosure, provided a
copy of such judicial process to the Company and the Company does not intervene
to oppose such disclosure. Executive shall use his best efforts to afford the
Company sufficient time to intervene to oppose any such disclosure, including,
if necessary, seeking reasonable extensions of Executive's time to make such
disclosure.

 

(d) Executive shall continue to abide by all of his obligations under this
Agreement respecting Confidential Information not only during his employment
with the Company, but also for all time after any termination, resignation or
expiration of his employment with the Company, however caused.

 

(e) Notwithstanding the foregoing, after any termination or resignation of
Executive from his employment with the Company, Confidential Information shall
not include, and Executive shall not be restricted from divulging or using, any
information which Executive can demonstrate (i) is or becomes generally
available to the public other than as a result of a disclosure by Executive,
(ii) was available to Executive on a non-confidential basis prior to its
disclosure to Executive by the Company or any of its subsidiaries or associated
entities, or (iii) becomes available to Executive on a non-confidential basis
from a source other than the Company or any of its subsidiaries or associated
entities, provided, however, that such source was not bound by a confidentiality
agreement with the Company or any of its subsidiaries or associated entities, or
was not otherwise prohibited from transmitting such information to Executive.

 

(f) Executive agrees that upon any termination, resignation or expiration of his
employment with the Company, however caused, Executive shall deliver to the
Company all writings, documents, recordings, computer discs or other media of
recordation or storage in his possession, custody or control containing any
Confidential Information (including, without limitation, all duplicates and
copies), shall relinquish access to any computer maintained by or for the
benefit of the Company or any of its subsidiaries or associated entities, and
shall purge all such Confidential Information (in whatever form, including
electronic data) from any electronic media or storage devices, including
computers, in Executive's possession, custody or control. To insure compliance
with this Agreement, at the time of such termination, resignation or expiration.
Executive shall provide the Company with a sworn statement, duly notarized, that
Executive has performed each and every agreement and obligation contained or
referred to in this Section.

 



8

 

  

23. Company Property: All inventions, improvements, systems, designs, ideas,
business plans, sales techniques, approaches, surveys, prospect books,
publications, memoranda, customer lists, files, notes, records, videotapes or
any other business documentation or products (including, without limitation,
Confidential Information) that Executive makes or conceives (either individually
or jointly with others) or that are made available to Executive during his
employment with the Company and until any termination, resignation or expiration
of such employment for any reason, relating to and connected with his
employment, or that Executive utilizes in carrying out his duties or
responsibilities to the Company (the "Property"), shall be the Company's
exclusive property, and Executive assigns to the Company all of his rights, if
any, in and to all such Property.

 

24. Trade Names, Trademarks and Copyright: During his employment with the
Company, and continuing for all time after any termination, resignation or
expiration of such employment for any reason, Executive agrees that he shall
never have or claim any right, title or interest in any trade name, trademark or
copyright (statutory or common law) belonging to or used by the Company, its
subsidiaries, successors, assigns or associated entities, and shall never have
or claim any right, title or interest in any material or matter of any sort,
prepared for or used in connection with advertising, solicitation, circulation,
editorial content or promotion of the business of the Company, its subsidiaries,
successors, assigns or associated entities, whether produced, prepared or
published in whole or in part by Executive. Executive recognizes that the
Company and/or its subsidiaries or associated entities now have and shall
hereafter have and retain sole and exclusive rights in and to any and all such
trade names, trademarks, copyrights, material and matter.

 

25. Injunctive Relief: Executive expressly acknowledges and agrees that the
Property and the Confidential Information are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, and
that a breach by Executive of any of the restrictive covenants contained in
paragraphs 22 through 24 herein will cause the Company irreparable injury and
damage for which there is no adequate remedy available at law. Executive further
expressly acknowledges and agrees that the Company shall be entitled, in
addition to any remedies available at law, to injunctive or other equitable
relief to require specific performance, or to prevent a breach, of any provision
of this Agreement by Executive without any requirement or showing that the
Company has suffered any damages from such breach.

 

26. Further Instruments: Each of the Company and Executive shall execute,
acknowledge, deliver and procure the execution, acknowledgment and delivery to
the other of any and all further instruments which the other may reasonably deem
necessary or expedient to carry out or effectuate the purposes or intent of this
Agreement.

 



9

 

 

27. Representations. Executive represents and warrants to the Company that
Executive has the capacity and right to negotiate and enter into this Agreement,
and Executive's execution, delivery and performance of this Agreement does not
breach, interfere with or conflict with any other contractual agreement,
covenant not to compete, option, right of first refusal or other existing
business relationship or any judgment or order, in each case, to which Executive
is a party or otherwise subject.

 

28. Successors and Assigns: This Agreement shall not be assignable by the
Company without the prior consent of Executive, which shall not be unreasonably
withheld. For purposes of this Agreement a transfer of this Agreement in
connection with a merger, sale of a majority of the outstanding shares or
consolidation of the Company or a sale of substantially all of the Company
assets shall not constitute an assignment. This Agreement shall be binding upon
the successors, heirs, executors and personal representatives of Executive. This
Agreement contemplates the rendition of personal services by Executive and is
not assignable by Executive 

 

29. Savings Clause: If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law. The Company's rights and remedies provided for
in this Agreement or by law shall, to the extent permitted by law, be
cumulative.

 

30. Governing Law and Construction: Any and all differences and disputes of
whatever nature arising out of or relating to this Agreement (including, without
limitation, the negotiation, execution, performance or termination of this
Agreement) shall be governed by the laws of the State of Connecticut applicable
to contracts made, negotiated and to be performed entirely in such State without
giving effect to its principles of conflicts of laws. With respect to all such
differences and disputes, the parties agree and consent to be subject to the
exclusive jurisdiction of the state and federal courts located in the State of
Connecticut and consent to the exclusive venue of Connecticut.

 

31. Notices: All notices to be given under this Agreement shall be in writing
and shall be given by hand, by overnight courier services which obtain
acknowledgment of receipt or by certified or registered mail, return receipt
requested, addressed to the party receiving such notice (each of the foregoing
being referred to as "Written Notice"), or by facsimile transmission, such
transmission being effective as of the date thereof if followed within ten (10)
business days by Written Notice, as follows:

 

(a) if to the Company, to the Company's address set forth above;

 

(b) if to Executive, to Executive's address on file with the Company; or

 

(c) to either party at such other addresses as shall have been specified in a
notice similarly given.

 



10

 

 

32. Freedom to Execute Agreement: The Company and Executive each represent,
warrant and agree that they are free to enter into this Agreement, and that they
are not subject to any obligations or disability which would prevent them from
or interfere with their fully keeping and performing all of the covenants and
conditions to be kept or performed under such agreements. The Company and
Executive further represent, warrant and agree that they have not made and will
not make any grant or assignment which conflicts with or impairs the complete
enjoyment of the rights and privileges granted to the Company and Executive
under this Agreement. Executive has had the opportunity to consult with his
personal attorney and to negotiate this Agreement at "arms-length".

 

33. Entire Agreement: This Agreement and the agreements annexed as appendices
hereto are intended together to constitute the entire agreement between the
Company and Executive relating to the subject matters of such agreements, and
all prior negotiations and understandings of the parties have been merged in
such agreements. No modification of any such agreements shall be valid unless in
writing and executed by the parties hereto. This Agreement supersedes in its
entirety the Prior Agreement, which effective as of the Commencement Date is
void and of no further force and effect.

 

34. Waiver of Breach: The waiver of a breach or default of or under any
provision of this Agreement shall not be deemed a waiver of any other such
breach or default of any kind or nature.

 

35. Approvals: This Agreement has been approved by the necessary vote of the
Company's Board of Directors of the Company.

 

[Remainder of Page Intentionally Left Blank]

 



11

 

  

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.

 



STRATEX OIL & GAS HOLDINGS, INC.           By: /s/ Stephen Funk   /s/ Michael J.
Thurz   Stephen Funk   Michael J. Thurz   Chief Executive Officer    



 



12

 

 

Exhibit A

 

For the purposes of this Employment Agreement, whenever the term "Disability" is
not defined in a Disability Plan that the Company may maintain for the benefit
of its senior officers, that term shall mean that, for a period of "120
continuous days", Executive is "limited" form performing the "material and
substantial duties" of his "regular occupation" due to his "sickness" or
"injury."

 

For purposes of this definition:

 

"120 continuous days" shall mean 120 days of sickness or injury which meets all
of the other criteria for a Disability as defined herein, with no lapse of
greater than 30 days (consecutively or in the aggregate);

 

"limited" from performing a duty or function means that Executive is unable to
perform such duty or function;

 

"material and substantial duties" means duties that are normally required for
the performance of Executive's "regular occupation" and cannot be reasonably
omitted or modified;

 

"regular occupation" means all of the functions that Executive was routinely
performing prior to the onset of the condition or conditions that resulted in
the Company's decision to terminate Executive's employment for reasons related
to Disability;

 

"sickness" means any illness or disease that renders Executive incapable of
performing material and substantial duties of his employment under the
Employment Agreement; and

 

"injury" means a bodily injury that is the direct result of an accident and not
related to any other cause.

 



--------------------------------------------------------------------------------



